Citation Nr: 1418371	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  11-14 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and R. R. C. (friend)


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  During the pendency of the appeal, the matter was readjudicated by a rating decision dated in August 2009, and the denial was continued.  The Veteran subsequently moved to Florida, and his case was transferred to the St. Petersburg, Florida, RO.

In April 2013, the case was remanded to schedule the Veteran for a hearing before a Veteran's Law Judge (VLJ) of the Board sitting at the RO.

In June 2013, the Veteran testified at a travel board hearing before the undersigned VLJ.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for a skin condition, as due to Agent Orange exposure, entitlement to service connection for incontinence, entitlement to service connection for erectile dysfunction, and entitlement to service connection for posttraumatic stress disorder have been raised by the record, in the Veteran's March 2011 Form 9 and his June 2013 travel board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

In August 2008, the Veteran was diagnosed with prostate cancer by Dr. K. Y. M., a private physician.  While serving in Vietnam, the Veteran went ashore.  Since the Veteran served in Vietnam during the Vietnam period, Agent Orange exposure is presumed.  Prostate cancer is one of the diseases associated with herbicide exposure listed under 38 C.F.R. § 3.309(e) (2013).  As such, affording the Veteran the benefit of the doubt, the Board concludes that the Veteran's current prostate cancer is related to exposure to Agent Orange in Vietnam.  38 U.S.C.A. § 5107b (West 2002); 38 C.F.R. § 3.312 (2013).


CONCLUSION OF LAW

The criteria for entitlement to service connection for prostate cancer, to include as due to herbicide exposure, have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137, 5107 (West 2002; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


ORDER

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure, is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


